FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                        October 19, 2012
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                      TENTH CIRCUIT



 RANDALL TRAVIS GREEN,

           Petitioner-Appellant,
 v.                                                             No. 12-5004
 MIKE ADDISON,                                    (D.C. No. 4:09-CV-00480-TCK-TLW)
                                                              (N. D. Okla.)
           Respondent-Appellee.


                                   ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       Petitioner Randall Travis Green, currently a state prisoner in Oklahoma, appeals

from the district court’s denial of his petition for writ of habeas corpus filed pursuant to

28 U.S.C. § 2254. His appeal follows our grant of a certificate of appealability (COA) on

a single issue. We vacate only that portion of the district court’s decision dismissing

Green’s § 2254 petition which alleged his convictions rested upon perjured testimony

knowingly offered by the government. We remand to the district court to hold an



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
evidentiary hearing.



                                          I. Background

        In 2006, Green was convicted by a jury in Rogers County, Oklahoma, on ten

felony offenses: three counts of first-degree rape, two counts of forcible sodomy, one

count each of first-degree burglary, extortion, and kidnapping, and two counts of the

lesser-included offense of second-degree rape. He was sentenced to a total of seventy-

three years in prison with the sentences to run consecutively.

        Green was charged with sexually assaulting four victims: 26-year-old Korie

Bethel, 13-year-old L.S., 13-year-old J.C., and B.O., who turned 15 years old between the

first and second incidents of assault.1 Green was 23 years old at the time of the second

offense against B.O., and 22 years old at the time of the other incidents.

        Green argues that L.S. and J.C.’s testimony at trial was false and coerced by the

prosecution. L.S. and J.C. each testified that on October 1, 2005, they were babysitting at

Christina Crawford’s house for Crawford’s two children. At around 11:00 p.m., Green

arrived at the house with a friend, Jeffrey Peppers, and asked for Crawford. After

learning that Crawford was not home, Green asked to speak with L.S., who was his

former neighbor. According to L.S. and J.C.’s testimonies, Green took L.S. into a

bedroom while J.C. and Peppers were outside of the house. In the bedroom, Green pulled



        1
            Per 10th Cir. R. 25.5, the minors involved in this case are identified by their
initials.
                                                 2
down L.S.’s pants and raped her. Afterward, L.S., J.C., Green, and Peppers talked in the

living room. A few minutes later, Green asked J.C. to go into the garage with him.

Green asked J.C. to perform oral sex on him and asked her to have sex with him. J.C.

refused. Green then forced J.C. to perform oral sex on him, and forced her to have sexual

intercourse with him. The two then returned to the living room. Ten minutes later, Green

and Peppers left the house.

       At trial, Bethel testified that in the early morning of August 30, 2005, she and

Green were talking with mutual friends outside of her apartment. Bethel returned to her

apartment after the group had dispersed. As Bethel was opening the door to her

apartment, Green forced himself inside and raped and sodomized her for several hours.

Bethel claims that after the attack, Green forced her to sign a note stating the encounter

was consensual.

       B.O. testified that Green forced her to have sex with him several times between

November 2005 and January 2006. This occurred at Green’s sister’s house. B.O.

claimed that the sex was non-consensual but admitted that she had returned to that house

several times, leading to more sexual encounters with Green.

       The jury convicted Green of all charges related to J.C., L.S., and Bethel. The jury

convicted Green of second-degree rape of B.O., acquitting him on the first-degree rape

charge.

       Green directly appealed his judgment and sentence to the Oklahoma Court of

Criminal Appeals (OCCA), raising three points of error: the prosecution’s failure to

                                             3
corroborate the victims’ statements, prejudice from joinder of multiple claims, and

ineffective assistance of trial counsel. The OCCA affirmed the state district court’s

judgment and sentence.

       Green then filed a pro se application for post-conviction relief in the state district

court, arguing that he was deprived of due process in violation of his Fourteenth

Amendment rights and that he received ineffective assistance of trial and appellate

counsel in violation of his Sixth Amendment rights. In his post-conviction motion, Green

alleged that he was denied due process by the prosecution’s knowing use at trial of false

and coerced testimony from J.C. and L.S. In support of his motion, Green submitted the

transcript of a conversation between J.C., J.C.’s mother, and David Starkey, who was

conducting an independent investigation of official misconduct in Rogers County. The

conversation took place on January 27, 2008. It was recorded by Starkey and later

transcribed by a court reporter. The transcript includes a signed and notarized verification

page, where J.C. and her mother signed a statement indicating that they had reviewed all

the contents of the transcript and confirmed the contents to be “true and correct.” They

also initialed each page of the transcript. In his post-conviction application, Green also

requested an evidentiary hearing “so that a record can be made to reflect what actually

transpired.” ROA, Vol. 1 at 117.

       During the interview with Starkey, J.C. revealed that Green did not rape her.

According to J.C., “On my statement, it said specifically I was not raped, I -- I did that

willingly, and then . . . the next thing I know, I’m reading a paper that says, you know,

                                              4
this is . . . first-degree rape.” Id. at 138-39. J.C. explained that she was coerced into

falsely accusing Green of rape. In her interview, J.C. said that Wayne Stinnett, an

investigator for the Rogers County District Attorney’s Office, and Patrick Abitbol, an

assistant district attorney, told her, “‘You have to say in the camera that he raped you;

otherwise, it’s not going to work and then you can get thrown in juvie, and which you

will.” Id. at 140.

       J.C. also stated in the interview that she believed L.S. had not been raped by

Green, whom she refers to as Travis:

              [J.C.]: That was all [L.S.], and it’s just because Travis would
              not go out with her. That’s the thing, Travis won’t go out
              with her. They just wanted to be little buddies -- he wanted to
              be little buddies, and that’s -- that’s all there is to it. She lied.
              I’m -- I’m highly doubting she even had sex with him. I
              mean, yeah, she was, like, all over him and stuff.
              ...

              [J.C.]: If -- no -- yeah, if our stories weren’t the same, then I
              was going to go to juvie. I don’t know what they said to
              [L.S.] because, you know, we were -- we’re not allowed to
              speak of anything what they tell us, and that’s what they told
              us.
              So me and [L.S.], we’re sitting there and we’re like, “What’d
              they say to you?”
              “I can’t tell you. I’ll go to juvie,” you know.

              DAVID STARKEY: So she was threatened with juvie too.

              [J.C.]: I guess so.

              ...

              She was like, “I just don’t want to go to juvie,” and, you
              know, that -- that kind of makes me wonder, Well, did they

                                                5
                 threaten you too? Because she told me that straight up at
                 court. She’s like, “I don’t want to go to juvie.”

Id. at 141-45.

       The state district court denied Green’s application for post-conviction relief

without holding an evidentiary hearing. Despite evidence of J.C.’s interview transcript,

the state court found that “the facts relayed by J.C. are consistent throughout and are not

the creation of the State.” Id. at 292. The state district court reasoned that “J.C. has not

testified in this proceeding that her testimony at trial was false,” and that “[t]he statements

made by J.C. outside the confines of these proceedings do not in and of themselves

suggest that J.C.’s statements at trial were false.” Id. The state district court also “[did]

not find the out of court statements probably true, nor that said statements would result in

an acquittal.” Id. The OCCA affirmed the state district court’s denial of Green’s

application for post-conviction relief, noting that “[t]he transcript of the conversation

between victim J.C., her mother and David Starkey is simply that, a conversation.” Id. at

339. The OCCA described the transcript as “convoluted” and “disjointed.” The OCCA

also said that “[i]t contains no recantation of the victim’s original claims, nor does it

constitute proof of Petitioner’s innocence.” Id.

       Green attempted to obtain post-conviction relief from the state district court a

second time on separate grounds. The state district court denied his second petition for

post-conviction relief, and the OCCA affirmed the denial on appeal.

       On July 22, 2009, Green filed a petition for habeas corpus under 28 U.S.C. § 2254


                                               6
in federal district court. He identified seven grounds for relief: (1) the allegations were

not corroborated as required by law; (2) the three separate groups of offenses should have

been tried separately so as to avoid prejudice; (3) Green was denied effective assistance

of trial counsel when counsel failed to object to joinder; (4) Green’s convictions rest upon

perjured testimony that the government knowingly offered; (5) an expert witness

improperly vouched for the truthfulness and credibility of the alleged victims; (6) the

state failed to disclose exculpatory impeachment evidence regarding a victim’s prior rape

allegation; and (7) Green was denied effective assistance of appellate counsel when

counsel failed to assert certain claims of error on direct appeal. Green also requested an

evidentiary hearing in his federal petition for habeas corpus. The federal district court

dismissed Green’s petition in full and denied COA in the same order.

       Green appealed and applied for COA in this court. Green’s request for a COA

focused on a single proposition: whether Green’s convictions rest upon perjured

testimony that the government knowingly offered. A COA was granted on that issue,

counsel was appointed for Green, and briefing was received from both parties.

                                       II. Discussion

       A.     Standard of Review

       “Our review of a petition for writ of habeas corpus is governed by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).” Fairchild v.

Workman, 579 F.3d 1134, 1139 (10th Cir. 2009). To the extent that the petitioner’s

claims were adjudicated on the merits in state court, we may grant habeas relief only if

                                              7
the state court’s decision was “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States,” 28 U.S.C. § 2254(d)(1), or was “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d)(2). “[F]actual findings of the state court are presumed correct unless the

applicant rebuts that presumption by ‘clear and convincing evidence.’” Hooks v.

Workman, 689 F.3d 1148, 1163 (10th Cir. 2012) (quoting 28 U.S.C. § 2254(e)(1)). “The

deferential AEDPA standards of review do not apply ‘if the state court employed the

wrong legal standard in deciding the merits of the federal issue.’” Douglas v. Workman,

560 F.3d 1156, 1170 (10th Cir. 2009) (quoting Cargle v. Mullin, 317 F.3d 1202 (10th Cir.

2003)). Because we concluded in our order granting Green COA that the state court

applied the wrong legal standard to Green’s petition2, we consider the state court’s legal

conclusions and resolutions of mixed questions de novo. Trammell v. McKune, 485 F.3d
546, 550 (10th Cir. 2007). “We review the district court’s legal analysis of the state court

decision de novo.” Hooks, 689 F.3d at 1163 (citations and quotations omitted).

       B.     Request for Evidentiary Hearing

       Green argues that he is entitled to an evidentiary hearing on his due process claim.

He acknowledges that based on the record, the court “cannot conclusively determine that



       2
        Green alleged violation of his due process rights by the state’s knowing
presentation of perjured testimony. The OCCA instead stated Green claimed “that new
evidence has been discovered which proves he is innocent of the charged offenses.”
ROA, Vol. 1 at 338.
                                             8
the prosecution knowingly presented false testimony at his trial,” but that an evidentiary

hearing would allow him to develop the evidence. Aplt. Reply Br. at 20.



              1.      Diligence in Pursuing the Factual Basis

       28 U.S.C. § 2254(e)(2) states:

              If the applicant has failed to develop the factual basis of a
              claim in State court proceedings, the court shall not hold an
              evidentiary hearing on the claims unless the applicant shows
              that –
                      (A) the claim relies on
                             (i) a new rule of constitutional law, made
                             retroactive to cases on collateral review by the
                             Supreme Court, that was previously
                             unavailable; or
                             (ii) a factual predicate that could not have been
                             previously discovered through the exercise of
                             due diligence; and
                      (B) the facts underlying the claim would be sufficient
                      to establish by clear and convincing evidence that but
                      for constitutional error, no reasonable factfinder would
                      have found the applicant guilty of the underlying
                      offense.

Green does not contend that he can satisfy the requirements of § 2254(e)(2). Instead,

Green argues that he “has diligently attempted to develop the factual basis for his

allegations, and the state courts have prevented him from doing so.” Aplt. Reply Br. at

21. The Supreme Court has held that under § 2254(e)(2), “a failure to develop the factual

basis of a claim is not established unless there is a lack of diligence, or some greater fault,

attributable to the prisoner or the prisoner’s counsel.” Williams v. Taylor, 529 U.S. 420,

432 (2000). “If the prisoner did not fail to develop the factual basis of his claim in State

                                               9
court, § 2254(e)(2) is not applicable and a federal habeas court should proceed to analyze

whether an evidentiary hearing is appropriate or required under pre-AEDPA standards.”

Cannon v. Mullin, 383 F.3d 1152, 1176 (10th Cir. 2004) (citations and quotations

omitted). Here, the threshold issue is whether Green has exercised sufficient diligence in

state court to avoid the requirements of § 2254(e)(2). See Barkell v. Crouse, 468 F.3d
684, 693-94 (10th Cir. 2006).

       “Diligence for purposes of [§ 2254(e)(2)] depends upon whether the prisoner made

a reasonable attempt, in light of the information available at the time, to investigate and

pursue claims in state court.” Williams, 529 U.S. at 435. According to the Supreme

Court, diligence requires that the prisoner “at a minimum, seek an evidentiary hearing in

state court in the manner prescribed by state law.” Id. at 437 (emphasis added). Green

sought evidentiary hearings with the state district court in the manner prescribed by

Oklahoma law and has satisfied Williams’s baseline requirement for diligence. See ROA,

Vol. 1 at 117 (“Mr. Green respectfully moves this Honorable Court to schedule an

evidentiary hearing in this matter so that a record can be made to reflect what actually

transpired.”); 22 Okla. Stat. §§ 1084 (“If the [post-conviction] application cannot be

disposed of on the pleadings and record, or there exists a material issue of fact, the court

shall conduct an evidentiary hearing at which time a record shall be made and

preserved.”). However, we have held that requesting an evidentiary hearing in state court

does not ipso facto satisfy the § 2254(e)(2) diligence requirement. Cannon, 383 F.3d at

1176-77. “The federal district court should not be required to conduct an evidentiary

                                             10
hearing on a claim when the applicant for relief has not presented evidence that would be

readily available if the claims were true.” Id. at 1177.

       Here, Green has presented to the state court the complete transcript of J.C.’s

interview stating that her testimony at trial against Green was false and coerced. The

transcript, which was signed and notarized, is equivalent to an affidavit under Oklahoma

law. See 12 Okla. Stat. § 426; 28 U.S.C. § 1746. See also Cannon, 383 F.3d at 1176-77

(citing Dowthitt v. Johnson, 230 F.3d 733, 758 (5th Cir. 2000) (holding that “sometimes

diligence requires obtaining pertinent affidavits”)). We cannot see what more Green

could have done to pursue development of the record. Accordingly, Green has satisfied

the diligence requirement, and AEDPA does not preclude Green from receiving an

evidentiary hearing.

               2.      Allegations, If True and Not Contravened, Would Entitle Green
                       to Habeas Relief

       Because Green is not barred from receiving an evidentiary hearing under AEDPA,

his request for an evidentiary hearing is considered under the pre-AEDPA standard,

“which provides that the habeas applicant is entitled to an evidentiary hearing in federal

district court ‘if (1) the facts were not adequately developed in the state court, so long as

that failure was not attributable to the petitioner, . . . and (2) his allegations, if true and not

contravened by the existing factual record, would entitle him to habeas relief.’” Barkell,
468 F.3d at 696 (quoting Cannon, 383 F.3d at 1175). As already discussed, the failure of

a state-court evidentiary hearing cannot be attributed to Green. We will focus on the


                                                11
second prong of the pre-AEDPA test and consider whether Green is entitled to an

evidentiary hearing in federal court if his allegations, if true and not contravened by the

record, would entitle him to habeas relief. See id.

       The government contends that Green’s allegations are contravened by the factual

record. The government cites J.C.’s testimony against Green at trial, her victim impact

statement read at Green’s sentencing hearing, as well as sworn affidavits from Assistant

District Attorney Abitbol, Investigator Stinnett, Assistant District Attorney Jenny

Sanbrano, Victim Witness Coordinator Debbie James, and John Crockett, a practicing

attorney, regarding the truth and reliability of J.C.’s testimony. However, if J.C. was in

fact coerced into providing false testimony against Green at trial, J.C.’s testimony at trial

and the affidavits provided by the government do not necessarily contravene J.C.’s later

allegations; J.C.’s testimony at trial and the affidavits provided by the government could

also be consistent with J.C.’s later allegations that the district attorneys wanted J.C. to

testify a certain way so that they could “put a lot of years on [Green].” ROA, Vol. 1 at

166, 169.

       The OCCA, in its decision affirming the state district court’s decision to deny

Green habeas relief, concluded that J.C.’s later interview “contains no recantation of

[J.C.’s] original claims, nor does it constitute proof of Petitioner’s innocence.” ROA,

Vol. 1 at 339. The government concedes that our review of the state court’s application

of law is de novo, but argues that under 28 U.S.C. § 2254(e)(1), the OCCA’s factual

findings are entitled to a presumption of correctness, where the petitioner has “the burden

                                              12
of rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

§ 2254(e)(1). We conclude that Green has rebutted this presumption by clear and

convincing evidence. In her interview with Starkey, J.C. specifically recanted her

original allegations against Green and explained how her testimony was coerced by the

district attorney:

               [JC]: [Abitbol] said specifically, “You have to say in the
               camera that he raped you; otherwise, it’s not going to work
               and then you can get thrown in juvie, and which you will.”
                      So, of course, you know, I’m thinking, all right. I’m
               going on camera, so I’m -- I’m saying -- I’m like, “Well, you
               know, he took me in the garage and he raped me.” What else
               was I supposed to do? Not just think I’m going to juvie?

               DAVID STARKEY: So he threatened you with juvenile hall
               if you didn’t --

               [JC]: Yeah.

               DAVID STARKEY: -- say you were raped.

               [JC]: Yeah.

               ...

               [JC]: And he said . . . if I didn’t say it correctly, . . . like he
               told me to and it went to court . . . the very next day I would
               be -- there would be no buts, I would have to go to juvie
               because they wouldn’t believe it.

               [J.C.’s mother]: They -- they’d say you were lying.

               [JC]: They would be say I -- I would be lying.

Id. at 140-41. The conversation then turned to J.C.’s statement that Green, whom J.C.

refers to as Travis, used a knife:

                                                13
DAVID STARKEY: What about the knife?

[J.C.]: The -- there was no knife, all right? That was -- that
was [L.S.]
        Before Stinnett came to my house, she went -- he went
to theirs, so I guess she told him that there was a knife
involved. There wasn’t at all. There was no -- he did not pick
up a knife or anything and we did not pick up a knife to get
him out of the house. There was none of that.

DAVID STARKEY: Is that was the -- the report said?

[J.C.]: Yeah, it said that.

DAVID STARKEY: What -- tell me what -- what Stinnett put
in there.

[J.C.]: Stinnett put exactly what I said, that he picked up a
knife and me and [L.S.] went and grabbed a knife and shooed
him out, and that’s not what happened at all.

[J.C.’s mother]: Then whose idea was it to bring up the knife?

[J.C.]: [L.S.]’s.

[J.C.’s mother]: Oh, that was [L.S.]?

[J.C.]: That was all [L.S.], and it’s just because Travis would
not go out with her. That’s the thing, Travis won’t go out
with her. They just wanted to be little buddies -- he wanted to
be little buddies, and that’s -- that’s all there is to it. She lied.
I’m -- I’m highly doubting she even had sex with him. I
mean, yeah, she was, like, all over him and stuff.
        But the knife, the -- basically, in her report, I had to
say it too because --
        ...
me and her were together . . . that night.
        So her report came -- ended up to be my report and my
report ended up to being her report, so we had to kind of put it
together and make one big deal about it, which I was -- me
and [L.S.] were lying to our families, to our friends, to the

                                 14
                 court system --
                         ...
                 [Stinnett] threatened me with juvie, threatened me if I didn’t
                 say -- you know, [L.S.] and my report together, then it would
                 be --

                        ...

                 DAVID STARKEY: But they threatened you with juvenile
                 hall.

                 [J.C.]: Uh-huh.

                 [J.C.’s mother]: If you guys’s stories wasn’t the same?

                 [J.C.]: If -- no -- yeah, if our stories weren’t the same, then I
                 was going to go to juvie.

Id. at 141-45.

       J.C.’s interview contained a recantation of her testimony at trial as well as a

thorough explanation of how the prosecution threatened her with juvenile detention so

that she would testify against Green. Further, under Oklahoma law, the signed and

notarized interview transcript is equivalent to an affidavit, so the interview was more than

simply just a “conversation.”

       Assuming that Green’s allegations are true, Green would be entitled to habeas

relief. In our order granting Green COA, we held that the OCCA misapprehended

Green’s legal argument and applied the wrong legal standard, contrary to clearly

established federal law from the Supreme Court:

                 First, in Mooney v. Holohan, 294 U.S. 103, 112-13 (1935),
                 the Court held that it is a violation of due process for the
                 government to deliberately deceive judge and jury “by the

                                                 15
              presentation of testimony known to be perjured.” Then, in
              Napue v. Illinois, 360 U.S. 264, 269 (1959), the Court held
              that a defendant’s due process rights are violated when the
              government knowingly offers false evidence that could have
              affected the outcome of the trial. Finally, in United States v.
              Agurs, 427 U.S. 97, 103-04 (1976), the Court explained that
              “a conviction obtained by the knowing use of perjured
              testimony is fundamentally unfair, and must be set aside if
              there is any reasonable likelihood that the false testimony
              could have affected the judgment of the jury.” The Agurs
              Court explained that this is one specific application of the
              general rule from Brady v. Maryland, 373 U.S. 83 (1963),
              which “involves the discovery, after trial of information
              which had been known to the prosecution but unknown to the
              defense.” Agurs, 427 U.S. at 103.

Aplt. Reply Br. Attach. 1 at 8-10.

       The relevant inquiry in whether Green would be entitled to habeas relief is whether

(1) “the undisclosed evidence demonstrates that the prosecution’s case includes perjured

testimony”; (2) “the prosecution knew, or should have known, of the perjury”; and (3)

“there is any reasonable likelihood that the false testimony could have affected the

judgment of the jury.” Agurs, 427 U.S. at 103. See also Giglio v. United States, 405 U.S.
150, 154 (1972) (“A new trial is required if ‘the false testimony could . . . in any

reasonable likelihood have affected the judgment of the jury.’” (quoting Napue, 360 U.S.

at 271)). Assuming that Green’s allegations are true, the first two prongs of the Agurs

test are satisfied. We also conclude that assuming Green’s allegations are true, there is a

reasonable likelihood that the false testimony could have affected the judgment of the

jury. J.C. in her interview denied that Green forced her to have sex with him. J.C. also

expressed her doubt over whether L.S. had any sexual contact with Green. Based on the

                                             16
interview transcript alone, it is ambiguous whether J.C. had consensual sex with Green, or

whether J.C. and Green engaged in sexual activities at all. An evidentiary hearing would

allow for full development of the facts. If J.C. had consensual sex with Green, under

Oklahoma law, Green would still be guilty of first-degree rape for having sexual

intercourse with a victim under the age of 14.3 But even assuming that J.C. engaged in

consensual sexual activities with Green, there is a reasonable likelihood that the jury

relied on J.C.’s testimony that she was forcibly raped to sentence Green to ten years in

prison for the rape of J.C., which is five years more than Oklahoma’s five-year mandatory

minimum sentence for first-degree rape. See 21 Okla. Stat. § 1115; ROA, Vol. 2 (sealed)

at 155. There is also a reasonable probability that the jury was influenced by J.C. and

L.S.’s testimony in its conviction and sentencing of Green for the rapes of Bethel and

B.O.

       If Green were able to establish a due process violation, the error would not be

harmless. The harmless error standard holds that “habeas relief is proper only if the error



       3
        According to Oklahoma state law:
              Rape in the first degree shall include:
                     1. rape committed by a person over eighteen (18) years
                     of age upon a person under fourteen (14) years of age;
                     or
                     ...
                     5. rape accomplished with any person by means of
                     force, violence, or threats of force or violence
                     accompanied by apparent power of execution
                     regardless of the age of the person committing the
                     crime.
21 Okla. Stat. § 1114(A).
                                             17
had a ‘substantial and injurious effect or influence in determining the jury’s verdict.’”

Bland v. Sirmons, 459 F.3d 999, 1009 (10th Cir. 2006) (quoting Brecht v. Abrahamson,

507 U.S. 619, 623 (1993)). “However, once Brady error is established . . ., ‘there is no

need for further harmless-error review.’” Douglas, 560 F.3d at 1173 (quoting Kyles v.

Whitley, 514 U.S. 419, 435 (1995)).

       Accordingly, we VACATE only that portion of the district court’s decision

dismissing Green’s § 2254 petition which alleged that his convictions rested upon

perjured testimony knowingly offered by the government. We REMAND to the district

court to hold an evidentiary hearing on that issue.


                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                             18